     Case 3:19-cr-05093-LAB Document 62 Filed 06/04/20 PageID.755 Page 1 of 4




1
2
3
4
5
6
7
8
                                 UNITED STATES DISTRICT COURT
9
                                 SOUTHERN DISTRICT OF CALIFORNIA
10
       UNITED STATES OF AMERICA,                       CASE NO. 19cr5093-LAB
11
                                          Plaintiff,
                                                       ORDER DENYING MOTION TO SET
12
                           vs.                         ASIDE DETENTION ORDER AND SET
13                                                     CONDITIONS OF RELEASE [Dkt. 58]
       JACINTO VICTOR ALVAREZ,
14                                     Defendant.
15
16          Jacinto Victor Alvarez was arrested on November 4, 2019, while allegedly attempting

17    to enter the United States illegally after being previously deported. At a bond hearing held

18    November 4, 2019 before Magistrate Judge Allison Goddard, the prosecutor informed Judge

19    Goddard that Alvarez has no legal status in the United States and that he had recently been

20    removed from the country on December 27, 2018. The prosecutor also informed the judge

21    that Alvarez had been deported on five prior occasions, that he had previously suffered two

22    convictions under 8 U.S.C. § 1326, for which he had served sentences of 21 and 24 months,

23    and that he served 120 days after suffering a third conviction under 8 U.S.C. § 1325 in 2016.

24    Based primarily on these factors, the prosecutor moved for Alvarez’s detention.

25          In opposition to the government’s motion, counsel for Alvarez stated that he had lived

26    in the United States for “many years,” although she did not contend that he had resided here

27    legally. Counsel also informed Judge Goddard that the defendant’s wife resided in Ohio

28    and that he had a niece in Arizona. She proposed that either or both of these relatives could



                                                 -1-
     Case 3:19-cr-05093-LAB Document 62 Filed 06/04/20 PageID.756 Page 2 of 4




1     be “potential” sureties, although she offered no assurances that either knew Alvarez had
2     once again been arrested or had indicated a willingness to serve as a surety for his release.
3            In considering the government’s detention motion, Judge Goddard concentrated on
4     whether the defendant’s release posed a risk that he would flee. She found that it would,
5     given that the weight of the evidence was “strong,” and that the likelihood of conviction
6     “provide[d] some incentive [for Alvarez] to flee to avoid custody.” The judge also considered
7     Alvarez’s criminal record. Besides his immigration offenses, his record included convictions
8     for “assault, assault on a police officer, and driving under the influence.” Finally, Judge
9     Goddard noted the obvious: Alvarez has no legal status in the United States and no stable
10    employment here.
11           Without evidence or even a proffer that reasonable conditions of release could be
12    set, or that Alvarez could meet them, Judge Goddard refused to set a monetary bond and
13    granted the government’s motion to detain him. Her determination was proper. Imposing a
14    bond in these circumstances would have run afoul of 18 U.S.C. § 3142(c)(2), which states
15    that a “judicial officer may not impose a financial condition that results in the pretrial
16    detention of the person.” See United States v. Diaz-Hernandez, 943 F.3d 1196, 1199 (9th
17    Cir. 2019). The Ninth Circuit has held that this provision is designed to “prevent the practice
18    of de facto preventative detention, where a judge could in effect issue a detention order
19    without a proper finding of risk of flight . . . by granting bail but setting an exorbitant financial
20    condition that the defendant could not meet.” United States v. Fidler, 419 F.3d 1026, 1028
21    (9th Cir. 2005).
22           Alvarez now argues that the clear and convincing evidence standard should apply to
23    the decision whether to detain him, citing a single judge’s dissent in a 35-year-old case.
24    Both the text of the Bail Reform Act and the Ninth Circuit’s consistent precedents refute the
25    argument. “On a motion for pretrial detention, the government bears the burden of showing
26    by a preponderance of the evidence that the defendant poses a flight risk.” United States
27    v. Santos-Flores, 794 F.3d 1088, 1090 (9th Cir. 2015).
28



                                                    -2-
     Case 3:19-cr-05093-LAB Document 62 Filed 06/04/20 PageID.757 Page 3 of 4




1            This Court’s review of bond conditions set by a Magistrate Judge is de novo. United
2     States v. Koenig, 912 F.2d 1190, 1191 (9th Cir. 1990). The Bail Reform Act directs a district
3     court to assess a variety of factors in determining whether there are conditions which will
4     reasonably assure the defendant’s presence at trial and other proceedings. These include
5     the history and characteristics of the defendant, the weight of evidence, and the nature and
6     circumstances of the offense charged. See 18 U.S.C. § 3142(g).
7            The thrust of defendant’s argument for reducing the $20,000 bond set by Magistrate
8     Judge Goddard is that the spread of the COVID-19 virus through detention facilities where
9     federal detainees are being held has created a greatly increased risk of infection among
10    detainees. As did Judge Goddard, this Court acknowledges the increased danger posed
11    by the virus. But while the risk of infection is an important factor to consider during this
12    period of pandemic, the possibility of exposure to the virus doesn’t dispense with the
13    Court’s obligation to consider other relevant factors set forth in § 3142.
14           Here, the defendant is charged with a serious offense – one that will subject him to
15    a substantial sentence if he pleads guilty or is convicted by a court or jury given that he
16    has been previously convicted three times of immigration offenses.
17           According to the government, the weight of the evidence against the defendant is
18    strong. The government proffers that the defendant was apprehended just north of the
19    border fence and east of Tecate, California. During post-detention questioning, he
20    allegedly admitted that he was a citizen of Mexico who was in the United States illegally.
21    Before his arrest, the defendant had been deported numerous times. Although the weight
22    of the evidence is to be given the least weight among the § 3142 factors, United States v.
23    Townsend, 897 F.2d 989, 994 (9th Cir. 1990), this Court agrees with Judge Goddard’s
24    conclusion that the evidence against the defendant is strong, and the likelihood of his
25    conviction provides an incentive to flee.
26           Concerning the history and characteristics of the defendant, the Court is informed
27    that he is a 54-year-old citizen of Mexico who has no legal right to be in the United States.
28    While defense counsel believed at the time of the detention hearing that the defendant’s



                                                  -3-
     Case 3:19-cr-05093-LAB Document 62 Filed 06/04/20 PageID.758 Page 4 of 4




1     wife resides in Ohio, the government has confirmed, unfortunately, that the defendant’s
2     wife was murdered some time ago. No additional information regarding any other
3     potential surety has been proffered since the detention hearing.
4            Defense counsel has presented some now-dated statistical evidence on the
5     incidence of COVID-19 infections in local detention facilities. But there is no allegation or
6     evidence that the defendant suffers from any pre-existing conditions that render him
7     acutely susceptible if he does become infected. To quote Ninth Circuit Judge Callahan,
8     the defendant presents as a “generic detainee, in that he claims neither to have contracted
9     the virus nor to suffer from any underlying health issues placing him at greater risk than
10    anyone else in Government custody.” Lopez-Marroquin v. Barr, 955 F.3d 759, 760 (9th
11    Cir. 2020) (Callahan, dissenting). And contrary to Alvarez’s arguments, no binding
12    authority compels his release from criminal custody pending trial.
13           In sum, having considered all the § 3142 factors de novo, this Court finds by a
14    preponderance of evidence that the defendant’s release poses a risk of flight and that
15    there is presently no condition or combination of conditions that can be set to mitigate that
16    risk. While the prevalence of the COVID-19 virus outbreak in detention facilities informs
17    the balancing of relevant § 3142 release factors, that factor alone does not control the
18    release decision.
19           Defendant’s motion to set aside the Detention Order and for release pending trial is
20    DENIED.
21           IT IS SO ORDERED.
22    Dated: June 4, 2020
23                                                   HONORABLE LARRY ALAN BURNS
                                                     Chief United States District Judge
24
25
26
27
28



                                                 -4-
